    Case 1:19-cv-06797-BMC Document 25 Filed 03/05/21 Page 1 of 4 PageID #: 481




                                                                                                             C/M
    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    -----------------------------------------------------------   X
                                                                  :
    EDWIN ALTMAN,                                                 :   MEMORANDUM DECISION
                                                                  :   AND ORDER
                                          Plaintiff,              :
                                                                  :   19-cv-6797 (BMC)
                           - against -                            :
                                                                  :
    COMMISSIONER OF SOCIAL SECURITY,                              :
                                                                  :
                                          Defendant.              :
    -----------------------------------------------------------   X

COGAN, District Judge.

           Plaintiff pro se seeks review of a decision of the Commissioner of Social Security,

following a hearing before an Administrative Law Judge, that he is not disabled for purposes of

receiving disability insurance benefits and supplemental security income. Plaintiff requested and

I granted an extension of time to respond to the Commissioner’s motion for judgment on the

pleadings, but plaintiff has not filed any response. Nevertheless, in light of plaintiff’s pro se

status, I have reviewed the record to determine if there is substantial evidence to support the

ALJ’s decision. 1

           The ALJ found that plaintiff had severe impairments of a respiratory disorder;

hypertension; high cholesterol; diabetes; carpal tunnel syndrome; and obesity. Nevertheless, the

ALJ also found that plaintiff could perform light work with restrictions: no climbing ladders,

ropes, or scaffolds; no crawling; only occasional climbing of ramps and stairs; no exposure to

unprotected heights and open machinery; only occasional balancing, stooping, or crouching;



1
  The Commissioner has cited several cases where a plaintiff’s failure to respond to the Commissioner’s motion for
judgment on the pleadings was itself a sufficient ground to grant the motion. I respectfully disagree with those
decisions when a pro se plaintiff is involved.
 Case 1:19-cv-06797-BMC Document 25 Filed 03/05/21 Page 2 of 4 PageID #: 482




frequent (i.e., between one-third and two-thirds of the time) gross and fine manipulations; and

avoidance of respiratory irritants. Because plaintiff had previously worked as a security guard,

and that work could be performed with the restrictions that the ALJ found plaintiff needed, the

ALJ found plaintiff able to perform his past relevant work at step four of the five-step sequential

analytical process. But the ALJ also found, alternatively, that even if plaintiff could not perform

his past relevant work, there were other light work jobs in the national economy that he could

perform that would accommodate plaintiff’s restrictions, and thus he was not disabled even if the

analysis proceeded to step five.

       I cannot find fault with any of the ALJ’s conclusions. Plaintiff’s diabetes, high blood

pressure, and high cholesterol are under control with medication, and have not manifested in any

form of heart disease or discomfort. Perhaps he gets winded walking up stairs due to his obesity

and respiratory limitations, but the ALJ accommodated that in his restrictions. Plaintiff clearly

has carpal tunnel syndrome, but the ALJ accommodated that as well by looking at jobs that did

not require much in the way of gross or fine motor skills.

       There was virtually no suggestion in the medical records that any of the doctors he saw

viewed his impairments as substantially compromising his RFC. Plaintiff’s impairments were

not even close to any of the Listings. Indeed, the limitations that the ALJ placed on his

performing light work all emerged from consulting physician examinations or reviews that were

made in connection with plaintiff’s claim. The ALJ gave these all substantial or great weight.

But those evaluations were not nearly severe enough to render him disabled.

       This was not a case where the ALJ had to weigh conflicting medical opinion evidence

against medical tests and decide where plaintiff’s functional capacity lay. As the ALJ observed,




                                                 2
 Case 1:19-cv-06797-BMC Document 25 Filed 03/05/21 Page 3 of 4 PageID #: 483




the medical record is quite thin. Plaintiff is not regularly treated for anything; he sees a clinic

doctor every six months mostly, it seems, to renew his medications.

       All the medical records point to the same thing: plaintiff has these impairments, and

although the impairments rise to the level of “severe” as defined by the regulations in that they

significantly limit plaintiff’s ability to perform basic work activities, see 20 C.F.R. § 416.922, the

accommodations placed on his workplace performance leave him with sufficient functional

capacity to do light work. No medical professional opined otherwise (with one exception

discussed below). Indeed, the ALJ even arranged for a psychological consultation although

plaintiff had not claimed any mental disability, but that consultation showed no severe mental

impairment.

       The only evidence that pointed towards a finding of disability was plaintiff’s testimony

and submissions (including a post-hearing letter) about his level of pain and the fact that he does

not perform many activities of daily living. But nothing in the medical record backs that up.

The only pain medication plaintiff takes is over-the-counter NSAIDs. If his pain was truly

“excruciating,” as he said in his post-hearing letter, it doesn’t make sense that he would see a

doctor only once every six months for pain that is only treated with aspirin-like compounds.

       I raised the issue sua sponte of whether a doctor’s note submitted to the Appeals Council

was material enough to warrant another hearing. The Commissioner’s response to my inquiry

has convinced me that it is not. The note in question was from a Dr. Mathew Lefkowitz,

rendered some three months after the ALJ’s decision. It does not reflect that Dr. Lefkowitz even

saw plaintiff during the relevant period; indeed, Dr. Lefkowitz appears to be a new doctor that

plaintiff started seeing after receiving an adverse decision from the ALJ. Finally, many of Dr.

Lefkowitz’s conclusions were not inconsistent with or were at least close to the ALJ’s findings.




                                                  3
 Case 1:19-cv-06797-BMC Document 25 Filed 03/05/21 Page 4 of 4 PageID #: 484




       Having examined the record to find the most plausible arguments that plaintiff might

have made, I conclude that each of the ALJ’s conclusions was supported by substantial evidence.

The Commissioner’s motion for judgment on the pleadings is therefore granted, and the case is

dismissed.

SO ORDERED.                          Digitally signed by
                                     Brian M. Cogan
                                    ______________________________________
                                                         U.S.D.J.
Dated: Brooklyn, New York
       March 5, 2021




                                               4
